Citation Nr: 1122944	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to retroactive benefits for J.C. as a dependent spouse.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2005 (diabetes) and 2009 rating decisions (spousal benefits) by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Included in volume one of the Veteran's claims file is brown envelope with a plain compact disc with the Veteran's name and Social Security number on it.  Attached to the disc is a "post it" note which reads: "- virus ?(came with no paperwork)."  

Presently, the Board is unaware of what information on the disc, and for security reasons, it is unable to open the file.  Thus, it is unknown to the Board whether the information on the disc is duplicative of other evidence in the claims file or new evidence which could pertain to the Veteran's claims of entitlement to service connection for diabetes mellitus, and entitlement to retroactive compensation benefits based on a prior dependent spouse.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159 (2010).  In keeping with that duty, the Board finds that the claim should be remanded to the AMC/RO so that a determination as to the content of the disc in question is made and so that all relevant materials on the disc is printed and associated with the record to afford the RO and the Board the ability to make a determination based on the totality of the available evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must return the compact disc in question to the Veteran.  The Veteran must be instructed to print out all relevant information contained on the disc for VA's review.  Once the Veteran has re-submitted the information from the disc in printed form, or after he has been afforded a reasonable period of time in which to do so, the RO must review any additional printed information submitted, and proceed with any additional development deemed necessary to include securing any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  The Veteran should understand that if printed documents are not provided from the disc to VA, the contents of the disc will not be considered.

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


